Defendant’s motion to reargue this court’s order (133 AD2d 550) entered on September 22, 1987 granted to extent of permitting District Attorney to file brief, limited solely to issue raised in appellant’s moving papers (see, People v Ventura, 139 AD2d 196), within 90 days after date of entry of this court’s order, with appellant’s reply brief, if any, to be filed within 10 days after service upon him of a copy of respondent’s brief; and this court’s reconsideration of its decision held in abeyance pending receipt of such briefs. The aforesaid order entered on September 22, 1987 is vacated. Concur — Murphy, P. J., Kupferman, Sullivan and Kassal, JJ.